TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-12-00481-CR



                                 Joshua Kalani Douglas, Appellant

                                                     v.

                                     The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
            NO. 66254, HONORABLE JOE CARROLL, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Appellant pled guilty to aggravated assault and was sentenced to twenty years

imprisonment in accordance with a plea bargain agreement. The trial court has certified that the case

is a plea bargain case and that appellant has no right to appeal, and it denied appellant’s motion for

permission to appeal. See Tex. R. App. P. 25.2(a)(2). We therefore dismiss the appeal. Tex. R. App.

P. 25.2(d) (if trial court does not certify that defendant has right to appeal, “appeal must be dismissed”).



                                                 ___________________________________________

                                                 David Puryear, Justice

Before Justices Puryear, Pemberton and Henson

Dismissed

Filed: August 3, 2012

Do Not Publish